De Blanc, J.
The defendant was tried for and convicted of larceny. He applied for a new trial in vain, and was sentenced and has appealed.
His counsel asked the district judge to charge the jury “that under the law the accused is required to account for stolen goods found in his possession, only when they have been recently stolen.”
The judge refused to charge in those words, but charged as follows :—
“ A presumption of the guilt of the accused may be drawn from his possession of goods or property shewn to have been recently stolen unless he gives a reasonable account of his possession, but the weight of this presumption is lessened in proportion to the length of time which has elapsed since the goods or property were stolen, and the time they were found in the possession of the accused, and that such a possession at a considerable time from the period of the larceny, affords a very weak if any presumption at all, of the guilt of the accused.” This was substantially correct.

Judgment affirmed.